per curiam:
This is a suit (almost exactly like Doe v. United States, ante at 716) in which plaintiff Ronald Johnson, claiming to be a former participant in the Witness Protection Program, asserts that the United States breached obligations owing to him. Plaintiffs seek mandamus, an injuction and other affirmative relief, a declaratory judgment, damages for tortious acts, and damages for alleged breaches of contractual commitments undertaken by the Government under the Witness Protection Program. Defendant has moved to dismiss. Plaintiffs have not responded and their time to do so has expired.
Doe v. United States, supra, is controlling. The nonmone-tary relief sought (including mandamus, injunctions, declaratory judgment) are beyond this court’s jurisdiction, as is the claim for tortious damages. As for the part of the suit which attempts to found itself on the Witness Protection Act and Program, it is settled that a participant in that program has no legal right to receive any payment or money even where it is asserted that federal officials have breached promises made to the participants under the program.
Defendant’s motion to dismiss is granted and the petition is dismissed.